Wilson, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the tires and tubes involved, which were imported from Holland.
On the basis of the said stipulation, I find the export value of the said merchandise to be invoiced unit prices as entered.
Judgment will issue accordingly.